Citation Nr: 1752149	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In his February 2013 substantive appeal, the Veteran requested a hearing before the Board via videoconference.  A hearing was scheduled for February 2017, but before it took place, the Veteran withdrew his request in a December 2016 statement.


FINDING OF FACT

Major depressive disorder arose in service.


CONCLUSION OF LAW

The criteria for service connection for major depressive disorder have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for an acquired psychiatric disability, to include PTSD and depressive disorder. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(2).

The Veteran's service treatment records do not reflect any symptoms of or treatment for any psychiatric disabilities.

VA treatment records reflect that in June 2008 the Veteran reported a long history of alcohol dependence and three years of cocaine dependence.  He was diagnosed with alcohol dependence and cocaine dependence.  He also reported anxiety causing sleep problems and self-isolation.  He left addiction treatment and relapsed to return in October 2008.  He was diagnosed with an anxiety disorder.  In May 2009 he questioned his psychiatrist if he had PTSD after feeling stirred up and uncomfortable at a recent military airshow, having intrusive recollections of bombs and firearm noises from basic training.  He was diagnosed with generalized anxiety disorder, rule out PTSD features.  

In a July 2009 statement, the Veteran reported that in service in June and July of 1967 he started acting out.  He was a musician in service, and he reported at one point he was reprimanded for throwing a music stand.  Service personnel records confirm that he was reprimanded on more than one occasion.  The Veteran stated that he is haunted by memories of performing for injured troops at the medical center.

VA treatment records reflect that in August 2009 the Veteran was diagnosed with PTSD based on being exposed to an individual in the burn unit in service which was traumatizing to him.  At a September 2009 PTSD intake, he reported that while in a military band in service he saw an injured soldier whose ear and nose had burned off.  He experienced helplessness and horror at seeing the soldier.  His psychiatrist found that this met the criteria for a PTSD stressor and that his symptoms met the DSM-IV criteria for PTSD.  He was diagnosed with PTSD and given rule-out diagnoses of bipolar disorder and dissociative disorder.  He attended extensive group and individual therapy sessions thereafter.  The therapy focused on abstinence but he continued to report symptoms of anxiety.

In a November 2009 statement, the Veteran reported that he was drafted into service during Vietnam but did not serve in combat.  He stated that at the time he had serious apprehensions about Vietnam and killing other people because of his religious beliefs.  He was afraid of being killed in Vietnam, but after basic training he was able to join the hospital band and not go overseas.  He stated while seeing the horrible war injuries in the hospital he began to feel shame for not going to Vietnam.  He reported he was unable to handle seeing their wounds and began to self-medicate with drugs.

In a December 2009 letter, the Veteran's VA social worker reported that the Veteran had been in intensive outpatient substance abuse treatment beginning in October 2008.  Since that time he began treatment for recurrent major depression, generalized anxiety disorder, PTSD, and cocaine and alcohol dependence in remission.  The social worker explained that the Veteran began developing trauma symptoms while serving in service and has survivor guilt, and that these issues developed into a current full range of PTSD symptoms.

In his March 2010 notice of disagreement, the Veteran reported that his disability was caused by survivor guilt after playing music for injured soldiers, including amputees, in service.

VA treatment records reflect that in July 2010 the Veteran discussed with his psychiatrist the emotional reactions to seeing the soldiers at hospitals with injuries, disabilities, and disfigurements.  His psychiatrist assisted in processing the shock, sadness, anger, and guilt surrounding these experiences.  He was diagnosed with severe major depressive disorder with psychotic symptoms, anxiety disorder, and alcohol and cocaine dependence in remission.  His psychiatrist noted a seemingly ruminating depression with recurrent thoughts of things he saw in service.  It was noted that data from a Minnesota Multiphasic Personality Inventory-2 (MMPI-2) uncovered patterns of depression over the prior 3-4 decades.  In August 2010 he again focused his therapy on his ruminative thoughts of service.  He continued both group and individual therapy.  His feelings of guilt continued as he improved; from March 2011 through July 2011 he discussed his difficulties "tolerating" feeling happy, as he felt he did not deserve happiness.  He again described his reaction to the things he saw in service in March 2012.  In April 2012 his psychiatrist diagnosed depression, PTSD, and polysubstance dependence in sustained full remission.

In a January 2013 letter, the Veteran's VA treating psychologist reported that the Veteran was originally diagnosed with PTSD when he began treatment with the psychologist in January 2010.  After a thorough evaluation and psychological testing, however, the diagnosis was changed to severe major depressive disorder with psychotic symptoms.  Secondary diagnoses included substance use disorders, all of which have been in sustained long-term remission, and anxiety disorder.  The psychologist opined that it was more likely than not that these emotional problems began in and were exacerbated by service.

In a February 2013 statement, the Veteran reported that while serving in 1967, he saw an injured soldier lying on a bed.  His face was severely burned, and his ears and nose were completely missing.  He reported both a severe reaction at the time and intrusive thoughts thereafter.  He stated that he fell into a depression and began using drugs.

In an April 2013 letter, the Veteran's VA social worker summarized the treatment he had received and stated that his depression began while in service.  The social worker explained that it was this depression that led him to self-medicate with drugs and alcohol.  

The Veteran has submitted an October 2015 disability benefits questionnaire completed by his VA treating psychologist.  The psychologist diagnosed recurrent severe major depressive disorder with mood congruent psychotic features, as well as an unspecified anxiety disorder and polysubstance abuse.  The psychologist opined that the depressive disorder was more likely than not beginning in and exacerbated by service.  This opinion was based on the rationale that the Veteran had ruminative depressive reaction to things he saw during service, even though he experienced no trauma per se.  He began experiencing significant guilt, leading to substance use and dependence as a means of coping.  

The Veteran's representative submitted an October 2016 brief with an attached August 2013 affidavit from the Veteran's sister.  She reported that the Veteran returned from military service a changed person, exhibiting depression, distancing himself from the family, and drinking a lot.

In a November 2016 statement, a fellow bandmate confirmed the Veteran's service with an Army Band that played for injured troops in hospitals.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's major depressive disorder arose in service.  Voluminous VA treatment records reflect that the Veteran has consistently reported mental health problems dating back to service, triggered by witnessing injured troops.  His treating VA psychologist has, on multiple occasions, opined that it is more likely than not that his symptoms are the result of survivor guilt triggered in the hospital.  While the RO on three separate occasions issued a formal finding of an inability to corroborate a PTSD stressor, such formal corroboration is not necessary for service connection for major depressive disorder.  Moreover, even if the Veteran's depressive disorder was not caused by his reported stressor, there is nevertheless evidence to indicate that it arose in service regardless of what exactly caused it.  His sister reported that he was changed after service.  His service personnel records indicate that he began acting out in service and received reprimands.  Objective psychological testing, specifically a July 2010 MMPI-2, showed that the Veteran had exhibited depression for approximately 3-4 decades.  The VA psychologist's opinion is not merely based on the Veteran's reports but is tied to the manifestations of his symptoms, his reported guilt, objective testing, and many years of therapy.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's major depressive disorder arose in service, and service connection is therefore granted.


ORDER

Service connection for major depressive disorder is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


